Citation Nr: 0600982	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-26 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 40 percent for arthritis 
of the right (minor) shoulder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision (issued in April 
2004) of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which continued the 
veteran's 30 percent disability rating for arthritis of the 
right, minor shoulder.

In a November 2003 rating decision, the RO granted a 40 
percent evaluation for the service-connected arthritis of the 
right shoulder.  The veteran has indicated that he is not 
satisfied with the 40 percent rating, and thus the appeal 
continues.  


FINDING OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected arthritis 
of the right (minor) shoulder is characterized by abduction 
to 120 degrees, external and internal rotation to 40 degrees, 
and crepitation and pain on circumduction.  The veteran also 
has an 80 percent estimated severe functional impairment of 
strength, endurance, and coordination as well as severe 
weakness that renders his right arm mostly useless, even for 
moderate strength.  

2.  The foregoing medical findings place the evidence in 
approximate balance as to whether the veteran's shoulder 
warrants an increased disability rating.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the schedular criteria for an evaluation of 50 
percent have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5051 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that, at the veteran's 
enlistment examination in July 1962, his upper extremities 
were normal and the veteran denied having a painful or 
"trick" shoulder.  In March 1965, the veteran was hit from 
behind by a car while walking on a highway and was taken to 
the hospital.  The diagnosis was a separated right shoulder 
and the veteran was released to limited duty.  At the 
veteran's March 1966 separation examination, his upper 
extremities were normal.  

In January 1996, the veteran filed a formal claim for 
entitlement to service connection for a right shoulder 
injury, among other things.  In an August 1996 rating 
decision, the RO granted service connection for arthritis of 
the right shoulder and assigned a 10 percent rating under 
Diagnostic Code (DC) 5010, effective from January 1996.  He 
appealed the August 1996 rating decision and was given a VA 
examination.  In a May 1997 rating decision, the RO increased 
the evaluation to 20 percent under DC 5010-5201.  The veteran 
filed a timely notice of disagreement, perfected his 
substantive appeal to the Board, and was given a VA 
examination.  Based on the findings at the previous 
examination, in a February 1998 Supplemental Statement of the 
Case, the RO increased the veteran's evaluation to 30 
percent.  In April 1998, the veteran withdrew his appeal to 
the Board.

In November 2000, the veteran requested that his claim for an 
increased rating be reinstated and reevaluated.  He was 
afforded a VA examination in June 2002, at which he 
complained of constant pain in his right shoulder.  The 
examiner noted the veteran reported that he did not have a 
medical examination or evaluation until 1995, when MRIs 
showed marked arthritic changes.  The veteran also reported 
that a shoulder replacement was recommended but not performed 
because he was having heart attacks at the time.  The 
examiner noted the veteran had difficulty moving his right 
shoulder and could not perform many of the functions of the 
right arm.  The examiner also noted the veteran is left-
handed.

On clinical evaluation, there was no muscle atrophy in the 
right shoulder.  The veteran demonstrated right shoulder 
abduction to 90 out of 180 degrees, flexion to 30 out of 180 
degrees, and external and internal rotation to 45 out of 90 
degrees.  Adduction and extension were within normal limits.  
The examiner noted that, while the veteran was performing 
abduction movement, he held his right arm with his left hand, 
lifted it to about 120 degrees, and actively raised his right 
arm to 180 degrees.  The examiner noted this is usually 
indicative of major rotator cuff tears.  There was 
generalized tenderness over the veteran's right shoulder, but 
there was no swelling, discoloration, or muscle spasm.  X-
rays of the right shoulder showed mild osteoporosis and 
degenerative changes with tendon calcifications.  The 
examiner stated that the veteran has had a rotator cuff tear 
and that there is a 25 percent functional impairment due to 
pain, fluctuation of symptoms, or loss of normal joint 
excursion, strength, speed, coordination, or endurance.  

In an October 2002 rating decision, the RO continued the 
veteran's 30 percent disability rating for arthritis of the 
right shoulder.  The veteran filed a timely notice of 
disagreement and, in July 2003, was afforded another VA 
examination.  

At the July 2003 examination, the veteran complained that his 
right arm was weak and that he had difficulty lifting his 
hand over his shoulder.  His right shoulder joint had 
"markedly decreased range of motion," as he demonstrated 
right shoulder abduction to 90 out of 180 degrees, flexion to 
30 out of 180 degrees, extension to 40 out of 50 degrees, and 
external and internal rotation to 30 out of 90 degrees.  The 
veteran reported that his shoulder would lock in certain 
positions and was very painful, even with passive movement.  
His right shoulder was especially tender over the rotator 
cuff muscles, and there was atrophy noted in the triceps and 
deltoid regions.  The impression was as follows: "[r]ight 
shoulder injury status post trauma.  It is likely the veteran 
has had a possible bony injury versus injury to the muscles 
supporting the shoulder itself.  The patient has decreased 
strength and range of motion."  The examiner also stated 
that it is as likely as not that the veteran's pain and 
decreased range of motion would significantly limit his 
functional ability and estimated a 75 percent diminution of 
exertion, strength, speed, and coordination.  

In a November 2003 rating decision, the RO increased the 
veteran's disability rating to 40 percent under DC 5299-5200, 
from November 2000.  In support of its decision, the RO 
explained that the veteran's right shoulder was rated as 
analogous to ankylosis of the non-dominant shoulder, based 
upon the findings of the July 2003 examination, including his 
report that his shoulder sometimes locked in certain 
positions and was very painful.  

In January 2004, the veteran requested that his claim for an 
increased rating for his right shoulder be reevaluated.  In a 
written statement dated the same month, he indicated that he 
has constant pain as well as grinding and popping on 
movement.  

The veteran was afforded another VA examination in February 
2004.  He reported his medical history, including during and 
after service.  He demonstrated "somewhat restricted" range 
of motion as he was able to actively extend his arm straight 
out to the side and straight forward.  He had trouble 
elevating the shoulder to the straight overhead position, and 
was able to bring it to 40 degrees above horizontal.  
External and internal rotation were to 40 degrees.  There was 
moderate muscle atrophy, some crepitation and pain on 
circumduction, and diffuse tenderness in the shoulder.  The 
examiner helped the veteran put his shoulder to full range of 
motion and noted the veteran's range of motion is due to lack 
of muscular function rather than to fibrosis of the shoulder.  
An MRI of the veteran's shoulder showed a complete tear and 
retraction of the supraspinatus tendon and partial tear of 
the subscapularis, which the examiner noted shows that the 
major muscles in the rotator cuff are not functional.  In 
summary, the examiner stated as follows: 

There is severe functional impairment of the right 
shoulder principally caused by the rotator cuff 
damage demonstrated on the MRI and physical exam.  
The complaint of pain and weakness is pretty much 
verified and is compatible with the history of 
injury in the service as given by the veteran.  
Weakness is severe rendering the right upper 
extremity mostly useless for even moderate 
strength.  This accounts for his ability to hold a 
job on bench level when the materials were brought 
along the bench on a moveable belt.  DeLuca [sic] 
factors particularly of strength, endurance, [and] 
coordination are severely impaired to the extent of 
8 out of 10.  

In a March 2004 rating decision (issued in April 2004), the 
RO continued the 40 percent disability rating for the 
veteran's right shoulder injury.  The veteran submitted a 
timely notice of disagreement and, in July 2004, perfected 
his substantive appeal to the Board.  The veteran stated that 
he previously mentioned that he experienced pain on movement 
of the arm and that he did not believe this issue was 
addressed in the last decision.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing via videoconference in August 2005.  The 
veteran testified that he had last worked in May 1995, as a 
welder fabricator and painter on a type of assembly line.  He 
testified that he has pain all of the time, which gets worse 
when the weather changes, and that his shoulder has not 
"popped out" or been dislocated since the incident in 
service.  The veteran also testified that no additional 
evidence or treatment records need to be obtained.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In a January 2004 letter, the RO informed the veteran of the 
types of evidence needed to substantiate his claim, as well 
as its duty to assist him in substantiating his claim under 
the VCAA.  In addition, the discussion in the June 2004 
Statement of the Case (SOC), issued during the pendency of 
this appeal, informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  While the January 2004 letter did not explicitly ask 
the veteran to provide "any evidence in [his] possession 
that pertain[s] to his claim," see 38 C.F.R. § 3.159(b)(1), 
the June 2004 SOC contains the complete text of 38 C.F.R. 
§ 3.159(b)(1), which contains such notice.  In addition, the 
RO's January 2004 letter informed the veteran that additional 
information and evidence was needed to support his claim, and 
asked him to send the information and evidence to the RO.  
All the above notices must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, 19 Vet. App. at 125.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  


The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  It appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, at his August 2005 
video conference hearing, the veteran testified that there is 
no additional evidence or treatment records that need to be 
obtained.  For these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on the VA, with no additional benefits flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).


III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran is currently rated 40 percent disabled under the 
criteria of 38 C.F.R. § 4.71a, DC 5299-5200.  As noted above, 
in a November 2003 rating decision, the RO determined that, 
based on the July 2003 VA examination, the veteran's 
disability was analogous to ankylosis or frozen joint of the 
non-dominant shoulder, and assigned DC 5299-5200 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20.  

The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.71, DC 5200, ankylosis of 
scapulohumeral articulation.  The Board notes the veteran is 
left handed and is injured in the right, minor shoulder.  
Under DC 5200, favorable ankylosis of scapulohumeral 
articulation in the minor extremity, with abduction to 60 
degrees and ability to reach the mouth and head, warrants a 
20 percent rating; intermediate between favorable and 
unfavorable ankylosis of scapulohumeral articulation in the 
minor extremity warrants a 30 percent rating; and unfavorable 
ankylosis of scapulohumeral articulation in the minor 
extremity, with abduction limited to 23 degrees from the side 
warrants a 40 percent rating.

The Board notes that, at the July 2003 and February 2004 VA 
examinations, the veteran did not demonstrate the criteria 
necessary to warrant a 40 percent rating under DC 5200.  As 
noted above, the veteran demonstrated abduction to 90 degrees 
at the July 2003 examination and to 120 degrees at the 
February 2004 examination.  However, based upon the veteran's 
report at the July 2003 examination that his shoulder gets 
locked in certain positions, the RO increased the veteran's 
rating to 40 percent in an effort to award a higher 
disability rating.

The veteran is currently assigned the highest possible 
disability rating for the minor extremity under DC 5200.  
Therefore, in an effort to afford the veteran the highest 
possible disability rating under the Rating Schedule, the 
Board has evaluated his right shoulder disability under all 
other appropriate diagnostic codes.  Under the criteria of DC 
5202, for other impairment of the humerus, nonunion of the 
humerus or false flail joint of the minor extremity warrants 
a 50 percent disability rating and loss of head of the 
humerus or flail shoulder of the minor extremity warrants a 
70 percent disability rating.  However, the veteran's 
disability does not warrant a higher rating under DC 5202, 
because he has never been diagnosed with an impairment of the 
humerus.  The Board also notes that DCs 5201 and 5203 are not 
for application in this case because the highest ratings 
available under those codes are 30 and 20 percent, 
respectively, and therefore, would not provide the veteran 
with a higher disability evaluation.  

The Board has also considered the veteran's right shoulder 
injury under DC 5051, for shoulder replacement.  The Board 
notes the veteran has not had a shoulder replacement, but 
also notes that a replacement was recommended but not 
performed because of the veteran's other health problems.  
Under DC 5051, prosthetic replacement of the minor shoulder 
joint, with chronic residuals consisting of severe, painful 
motion or weakness in the affected extremity warrants a 50 
percent rating, and a 100 percent disability rating is 
warranted for prosthetic replacement of the shoulder joint 
for one year following implantation of the prosthesis.  

In evaluating this claim, the Board believes that the 
veteran's disability picture is analogous to DC 5051, as he 
experiences constant pain, including pain on movement, and 
severe weakness.  As noted above, at the February 2004 VA 
examination, the veteran had trouble elevating his right 
shoulder to the straight overhead position bringing it only 
to 40 degrees above horizontal and demonstrated external and 
internal rotation to 40 degrees.  On circumduction, there was 
some crepitation and pain.  At that examination, the examiner 
noted there was severe functional impairment of the right 
shoulder as well as severe weakness that renders his right 
arm mostly useless even for moderate strength.  The examiner 
also noted that the complaint of pain and weakness was 
verified, and stated that strength, endurance, and 
coordination are severely impaired to the extent of 8 out of 
10.  

38 C.F.R. §§ 4.40 and 4.45 (2005) and the decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), require the Board to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

Considering that the veteran's 80 percent estimated 
functional impairment and the fact that his shoulder is not 
as limited as required by DC 5200, the code currently 
assigned, and that the other DCs for the shoulder and arm do 
not assist the veteran in obtaining a higher disability 
rating, the Board finds that the evidence is in approximate 
balance as to whether the veteran meets the criteria for a 50 
percent rating for the minor extremity under DC 5051.  The 
Board notes that DC 5051 otherwise refers to DCs 5200 and 
5203 in rating shoulder replacements with intermediate 
degrees of residual weakness, pain, or limitation of motion.  
Therefore, based upon the findings of the February 2004 VA 
examination, and the fact that the veteran is currently 
assigned the highest rating under the most directly 
appropriate diagnostic code, the Board looks to DC 5051 and 
finds that the veteran is entitled to a 50 percent disability 
rating under that code.  

The Board notes that, at the August 2005 videoconference 
hearing, the veteran's representative suggested that the 
regular schedular criteria are inadequate to evaluate the 
veteran's shoulder disability, and that he therefore should 
be assigned an extra-schedular rating.  However, the Board 
has found herein that there is an avenue to award an 
increased rating under the Rating Schedule.  While the 
veteran is clearly impaired due to his right shoulder injury, 
the Board finds there is no indication in the evidence of 
record that his shoulder disability has caused marked 
interference with employment, necessitated frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional so as to warrant 
referral for consideration of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1).

In summary, and for the reasons and bases set forth above, 
without finding error in the previous action taken by the RO, 
the Board will exercise its discretion to find that the 
evidence is in relative equipoise, and will conclude that an 
increased rating to 50 percent is warranted under Diagnostic 
Code 5051.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Entitlement to an evaluation of 50 percent for arthritis of 
the right (minor) shoulder is granted, subject to the 
statutes and regulations pertaining to the payment of 
monetary benefits.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


